DETAILED ACTION

This Office action responds to papers filed on 18 November 2020.

Claims 1-15 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on November 18, 2020 and March 25, 2022, have been considered. A signed copy of each form is attached. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2019/0209806 A1 to Allen et al..
The reference of prior art to Allen et al. (hereinafter “Allen”) teaches of habitable environments with techniques for enhancing human habitation in such environments.  In doing so, the reference teaches and/or fairly suggests the limitations of the instant invention as stated herein below.

Regarding the independent claims, claims 1 and 11, an air quality control system and method, respectively, are cited as comprising: 
an air treatment unit  for controlling a humidity level in an indoor space – Allen teaches of an environmental control system (200 in Fig. 2) which includes an air treatment subsystem (208 in Fig. 2) as described in paragraph [0092]; and 
a controller for controlling the air treatment unit – in the same system a control subsystem (202 in Fig. 2) is included as per paragraph [0093], 
wherein the controller comprises: 
 a first input for receiving a floor type indication relating to floor types within the indoor space – the environment includes a flooring system wherein the space includes a controllable features for flooring so as to provide input regarding the flooring structure as described in paragraph [0260]; and 
 a second input for receiving activity information relating to occupant or device activities which are taking place on a floor area within the indoor space – sensing activity or occupancy is handled by an occupancy sensor as taught in paragraph [0013], 
wherein the controller is adapted to control the humidity level in dependence on the activity information and floor type indication, thereby to reduce an amount of dust resuspension caused by the occupant or device activities – air characteristics are controlled by the air handling subsystem which includers a humidifier as described in paragraph [0013] wherein the inclusion of a humidifier and a dehumidifier as well as a humidity sensor is stated within the air handling system as “the system may further include an air handling subsystem to control air characteristics of air in the enclosed space, the air handling system including at least one of: an air filter, a heater, an air conditioner, a humidifier, a dehumidifier, a vent, a fan, or a compressor, and the air handling system including at least one of: a temperature sensor or a humidity sensor positioned to detect a temperature or a humidity proximate at least one portion of the enclosed space. The control subsystem may provide signals to at least one portion of the air handling subsystem to control at least one of the temperature or the humidity of air in the enclosed space.”

As per claim 2, the system as claimed in claim 1 and method of claim 11, further states the floor type indication comprises at least a hard floor or soft floor indication.  This element is taught in paragraph [0075] where the floor type used by Allen is stated as being  a soft type.
 
In claims 4 and 13 the system/method as claimed in claim 1/11, further includes wherein the controller comprises a third input for receiving user behavior information.  Allen teaches this aspect in paragraph [0169] where the occupant sensors are described as taking the form of motion detectors to detect movement or operation of a fixture or other element. 

Claim 5 is directed to a system as claimed in claim 4, wherein the controller as being adapted to predict future occupant activities based on the user behavior information.  In paragraph [0169] Allen teaches the occupant sensors or detectors as being positioned in the habitable environment so as to sense or detect a presence or absence of occupants which necessarily includes future occupancy and activities. 

Regarding claim 6 the system as claimed in claim 1, wherein the controller is adapted to control the humidity level further in dependence on an air quality target and/or a comfort level target is recited.  As explained in paragraph [0161] Allen states that the air treatment subsystem includes air quality sensors that operate on a threshold.

As per claim 7, the system as claimed in claim 1, further comprising: an activity sensor for providing the activity information to the controller; and a floor sensor for providing the floor type indication to the controller.  The use of an activity sensor and a floor sensor is taught in paragraphs [0013], [0260], and [0169] as aforementioned. 

In claim 8 the system as claimed in claim 7, is stated as wherein the floor sensor comprises an acoustic sensor or an image sensor.  The presence of an image sensor is taught by Allen in paragraph [0169] where the occupant sensor or detector can be in the form of a camera to capture images. 

Claim 9 is directed to a system as claimed in claim 1, further comprising a location sensor.  Allen teaches the use of a location sensor in paragraph [0271]. 

With regard to claim 15, a computer program comprising computer program code means which is adapted, when said program is run on a computer, to implement the method of claim 11 is recited.  Allen teaches the use of software in paragraph [0096] as program engines that are stored in the system memory along with one or more application programs and data for operation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2019/0209806 A1 to Allen et al. as applied to claims 1 and 11 above, and further in view of US Patent Application Publication No. US 2009/0066473 A1 to Simons.
Allen teaches the elements of the instant invention as stated above.
In claims 3 and 12 the system/method as claimed in claim 1/11, includes wherein the controller being adapted to generate a map of floor types in different floor areas of the indoor space.  Although Allen teaches of a habitable environment with techniques for enhancing human habitation in such environments.  The reference of prior art falls short of teaching the use or generation of a map of different floor areas of the indoor space.  It is for this reason that the reference of prior art to Simons is introduced. In a similar field of endeavor, Simons teaches the use of a Building Management System (BMS) map generator module for generating maps of the layout of the building and its devices in paragraph [0034].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Allen et al. with the map generator of Simons so as to enable users a map or floor guide to locate devices and areas with ease.  
Additionally, claim 12 recites the need to indicate the type of flooring used, hard or soft type.  Allen teaches this aspect in paragraph [0075] where the floor type used by Allen is stated as being a soft type.   
	
	 
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2009/0066473 A1 to Allen as applied to claims 1, 8 and 11 above, and further in view of US Patent Application Publication No. US 2012/0017389 A1 to Glassman.
Allen teaches the elements of the instant invention as stated above.
In claims 10 and 14 the system/ method as claimed in claim 8/11 is stated as comprising a robotic vacuum cleaner, wherein a floor sensor is integrated into the robotic vacuum cleaner.  Although Allen teaches of a habitable environment with techniques for enhancing human habitation in such environments.  The reference of prior art falls short of teaching the use of a vacuum cleaner wherein the floor sensor is integrated into the vacuum cleaner.  For this reason, the reference of prior art to Glassman is introduced.  In a similar environment, Glassman teaches the use of a vacuum cleaner where an air quality monitoring system is integrated into the design of the housing of the vacuum cleaner (see paragraph [0003]).  Then in paragraph [0008], Glassman continues to state that the air quality monitoring system includes at least one sensor for measuring data of an air quality parameter.  Continuing to paragraph [0012], the senor(s) is used to measure environmental/air quality parameters including floor types/space.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Allen et al. with the inclusion of a vacuum cleaner as taught by Glassman for reasons of obvious utility and cleanliness.  Applicant’s claim to a robotic vacuum cleaner is not patentably distinguishable since it is well-known and by definition a robot is known to be a machine that resembles a living creature in being capable of moving independently (as by walking or rolling on wheels) and performing complex actions (such as grasping and moving objects) (as per Merriam-Webster Dictionary).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. US 7,264,649 B1 	Johnson et al.
	Teaches of a humidity control system (HCS) to control indoor humidity within a specified range so as to reduce indoor house-dust mite allergen levels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela Rao/Examiner, Art Unit 2119                                                                                                                                                                                                        July 25, 2022

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119